ELLIS, Judge.
This is an expropriation suit by a public service corporation seeking a servitude area of 2.4 acres across a 35.50 árpent tract owned by the defendant.
The necessity for ' the ’ taking was stipulated by the parties, and consequently the only question on appeal is one of value.
The lower court awarded the servitude, set the amount of damages for the actual area taken 'at the rate of $200 per acre, or the sum of $480, and damages for the diminution of the remainder of the property in the sum of $400.
The plaintiff has appealed, maintaining the amount tendered of $263 was reasonable and that the judgment of the lower court should be reduced accordingly.
The trial court found very little difference between this cause and that of Gulf States Utilities Co. v. Begnaud, 72 So.2d 626. The property under consideration herein is in the same neighborhood and the saíne judge below heard both.
For the reasons assigned in the companion Cases hereto, the judgment of the lower court is affirmed, at appellant’s cost.